NO. 07-04-0407-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  APRIL 6, 2005
                         ______________________________

                                  SANTOS PEREZ, III,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

                    NO. B2851-0211; HON. ED SELF, PRESIDING
                       _______________________________

Before QUINN, REAVIS, and CAMPBELL, J.J.

      Santos Perez, III (appellant) appeals from an order revoking his community

supervision and sentencing him to eight years imprisonment for aggravated assault. He

originally pled guilty pursuant to a plea bargain agreement, was convicted of that offense,

and was placed on community supervision for eight years. Thereafter, the State filed a

motion to revoke wherein it alleged that he violated several terms of his community

supervision. After a hearing during which appellant admitted to violating some those

terms, the court entered the challenged order. Appellant's appointed counsel filed a
motion to withdraw, together with an Anders1 brief in which he certified that, after diligently

searching the record, he concluded that the appeal was without merit. Along with his brief,

counsel attached a copy of a letter sent to appellant informing him that there were no

grounds of appeal and of appellant's right to file a response or pro se brief. By letter dated

November 16, 2004, this court also notified appellant of his right to tender his own brief or

response and set December 15, 2004, as the deadline to do so. To date, appellant has

filed neither a response, brief, or request for an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal. They involved 1) the sufficiency of the evidence to support

the revocation and 2) the effectiveness of his trial counsel. However, counsel explained

why each argument lacked merit. Furthermore, the record illustrates that appellant

admitted to committing some of the acts described in the State's motion to revoke. Thus,

the trial court had evidentiary basis for its decision to revoke probation. See Anthony v.

State, 962 S.W.2d 242, 246 (Tex. App.–Fort Worth 1998, no pet.) (holding that the

admission by the defendant to a parole officer that he violated his probation was sufficient

evidence to revoke that probation). Appellant was also sentenced within the range allowed

by law. See TEX . PEN . CODE ANN . §22.02 (b) (Vernon 2003) (aggravated assault is a

second degree felony); TEX . PEN . CODE ANN . §12.33 (Vernon 2003) (stating that

punishment for a second degree felony is confinement for not more than 20 years or less

than two). Finally, the trial court, in its certification, stated that appellant could only appeal

his revocation, not the original plea agreement.


       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
       We, too, have conducted our own review of the record to assess the accuracy of

appellate counsel's conclusions and to uncover any error, reversible or otherwise,

pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our review has

failed to reveal error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                               Brian Quinn
                                                 Justice

Do not publish.




                                           3